Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 11-12, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 11, 15-16 of U.S. Patent No. 11,287,113 in view of McCanless (US 2017/0059139). A comparison of the claims is provided below.
Instant Application
17/695,408
US Patent
11,287,113
Comparison
1. A light board mounting system, the system comprising: a fixture having a planar surface; a plurality of alternating bosses disposed along a length of the planar surface of the frame, each alternating boss comprising a curved portion formed from a raised portion of the planar surface; at least one light board having a first side and a second side; a plurality of lights disposed along a length of the at least one light board on the first side; and a first edge and opposing second edge of the at least one light board secured to the planar surface of the fixture frame between the plurality of alternating bosses, the second side of the at least one light board being adjacent to the planar surface of the fixture.  

1. A light board mounting system, the system comprising: a fixture frame having a planar surface; a plurality of alternating bosses disposed along a length of the planar surface of the fixture frame, each alternating boss comprising a band formed from a raised portion of the planar surface; at least one light board having a first side and a second side; a plurality of lights disposed along a length of the at least one light board on the first side; a pair of electrical contacts coupled to the plurality of lights, and mounted to the second side of the at least one light board; and a first edge and opposing second edge of the at least one light board secured to the planar surface of the fixture frame between the plurality of alternating bosses, the second side of the at least one light board being adjacent to the planar surface of the fixture frame.
The '113 patent teaches the same light board mounting system (see bolded comparison).

The '113 patent fails to teach each alternating boss comprising a curved portion.

McCanless teaches each alternating boss (22, fig. 3) comprising a curved portion (curved portion o22, fig. 3).

Therefore, in view of McCanless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the alternating boss to comprise a curved portion, in order to angle the boss to help further clamping.

4. The system of Claim 1, wherein the plurality of alternating bosses are formed from a punched portion of the planar surface of the fixture.  

7. The system of claim 1, wherein the plurality of alternating bosses are formed from a punched portion of the planar surface of the fixture frame.
Claim 4 of the '408 application is identical to claim 7 of the '113 patent.
5. The system of claim 1, wherein the curved portion includes a band.  

8. The system of claim 1, wherein the band is a protruding band.
Claim 5 of the '408 application is identical to claim 8 of the '113 patent.
11. A method of mounting a light board to a fixture, the light board having a plurality of lights mounted thereon, the method comprising: forming a plurality of 
bosses on a first side of the fixture, wherein the plurality of alternative bosses included a curved portion are formed from the planar surface; aligning a first edge and an opposing second edge of the light board between the plurality of alternating bosses, wherein the light board is adjacent to the first side of the planar surface of the fixture; and securing the light board to the fixture.  

11. A method of mounting a light board to a fixture frame, the light board having a plurality of lights mounted thereon and at least one electrical contact connected thereto, the method comprising: forming a plurality of alternating bosses on a first side of the fixture frame, wherein the plurality of alternating bosses are formed from the planar surface; aligning a first edge and an opposing second edge of the light board between the plurality of alternating bosses, wherein the light board is adjacent to the first side of the planar surface of the fixture frame; and securing the light board to the fixture frame, and extending the at least one electrical contact through the planar surface.
The '113 patent teaches the same method of mounting a light board (see bolded comparison).

The '113 patent fails to teach each alternating boss comprising a curved portion.

McCanless teaches each alternating boss (22, fig. 3) comprising a curved portion (curved portion o22, fig. 3).

Therefore, in view of McCanless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the alternating boss to comprise a curved portion, in order to angle the boss to help further clamping.

12. The method of claim 11, wherein the plurality of bosses are a plurality of alternating bosses.  

11. A method of mounting a light board to a fixture frame, the light board having a plurality of lights mounted thereon and at least one electrical contact connected thereto, the method comprising: forming a plurality of alternating bosses …
Claim 12 of the '408 application is a broader recitation of claim 11 of the '113 patent.
16. The method claim 13, wherein forming the plurality of bosses comprises punching a portion of the planar surface of the fixture.  

15. The method claim 11, wherein forming a plurality of bosses comprises punching a portion of the planar surface of the fixture frame.

Claim 16 of the '408 application is identical to claim 15 of the '113 patent.
17. The method claim 11, wherein the curved portion includes a band.  

16. The method claim 11, wherein the plurality of bosses each include a band.
Claim 17 of the '408 application is identical to claim 16 of the '113 patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the frame" in line 4 and "the fixture frame" in line 10.  There is insufficient antecedent basis for these limitations in the claim. The examiner is interpreting "a fixture" in line 2 and "the frame in line 4 as -- a fixture frame -- and -- the fixture frame -- respectively.
Claim 11 recites the limitation "the plurality of alternative bosses" in lines 3-4 and "the plurality of alternating bosses" in line 6.  There is insufficient antecedent basis for these limitations in the claim. The examiner is interpreting the limitations as -- the plurality of bosses --.
Claims 1-10 and 12-18 are rejected since they are dependent upon claims 1 and 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8, 11-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCanless (US 2017/0059139).
Re claim 1: As best understood, McCanless discloses a light board mounting system, the system comprising: a fixture frame (6, fig. 1) having a planar surface (surface of 8, fig. 1); a plurality of alternating bosses (16, fig. 2) disposed along a length of the planar surface of the fixture frame  (length of 6, fig. 2), each alternating boss (16) comprising a curved portion (curved portion of 16, fig. 7) formed from a raised portion (raise portion of 24, fig. 4) of the planar surface (surface of 6, fig. 3); at least one light board (4, fig. 1) having a first side (top side of 4, fig. 1) and a second side (bottom side of 4, fig. 1); a plurality of lights (3, fig. 9) disposed along a length of the at least one light board on the first side (top side of 4, fig. 9); and a first edge (upper edge of 4, fig. 9) and opposing second edge (lower edge of 4, fig. 9) of the at least one light board (4) secured to the planar surface of the fixture frame  (6) between the plurality of alternating bosses (16), the second side (bottom side of 4, fig. 10) of the at least one light board (4) being adjacent to the planar surface of the fixture frame  (surface of 6).  

Re claim 4: McCanless discloses the plurality of alternating bosses (hole under 16, fig. 7) are formed from a punched portion (portion of 16, fig. 7) of the planar surface of the fixture (surface of 6, fig. 7).  

Re claim 5: McCanless discloses the curved portion (curved portion of 16, fig. 7) includes a band (16 can be interpreted as a band since it has a strip shape).  

Re claim 8: McCanless discloses the plurality of lights (3, fig. 9) are arranged in a substantially linear orientation (see fig. 9) on the first side of the at least one light board (top side of 4, fig. 9).  

Re claim 11: As best understood, McCanless discloses a method of mounting a light board (4, fig. 1) to a fixture (6, fig. 1), the light board (4) having a plurality of lights (3, fig. 9) mounted thereon, the method comprising: forming a plurality of bosses (16, fig. 7) on a first side of the fixture (top side of 6, fig. 7), wherein the plurality of bosses (16) included a curved portion (curved portion of 16, fig. 7) are formed from the planar surface (surface of 6); aligning a first edge (upper edge of 4, fig. 9) and an opposing second edge (lower edge of 4, fig. 9) of the light board (4) between the plurality of bosses (16), wherein the light board (4) is adjacent to the first side of the planar surface of the fixture (top side of 6, fig. 1); and securing the light board (4)  to the fixture (6).  

Re claim 12: McCanless discloses the plurality of bosses (16, fig. 7) are a plurality of alternating bosses (see fig. 7).  
Re claim 13: McCanless discloses forming the plurality of bosses (16, fig. 7) includes forming a hole (hole under 16) in the planar surface (surface of 6) associated with each of the respective plurality of bosses (16).  

Re claim 15: McCanless discloses the hole is a rectangular hole (see fig. 7).  

Re claim 16: McCanless discloses forming the plurality of bosses (16, fig. 7) comprises punching a portion of the planar surface of the fixture (surface of 6 under 16, fig. 7).  

Re claim 17: McCanless discloses the curved portion (curved portion of 16, fig. 7) includes a band (16 can be interpreted as a band since it has a strip shape).  

Re claim 18: McCanless discloses securing an additional light board (additional board 4, fig. 1) to the planar surface (surface of 6, fig. 1)wherein the additional light board (additional board 4) is longitudinally aligned with the at least one light board (4, fig. 1) on the planar surface of the fixture (see fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCanless (US 2017/0059139) in view of McCurley et al. (US 2017/0034941) (hereinafter McCurley).
Re claim 2: McCanless teaches the planar surface (surface of 6, fig. 7) includes a hole (hole under 16, fig. 7)  associated with each of the respective plurality of alternating bosses (16, fig. 7).
However, McCanless fails to teach the plurality of alternating bosses span over the respective hole.  
McCurley teaches a plurality of alternating bosses (297, fig. 2C) span over the respective hole(hole of 265 and 267, fig. 2C).
Therefore, in view of McCurley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the plurality of alternating bosses to span over the respective hole, in order to increase the contact surface area of the boss to enhance fastening.

Re claim 3: McCanless teaches the hole (hole under 16, fig. 7) is a rectangular hole (see fig. 7).  

Re claim 6: McCanless teaches the system includes an additional light board (additional board of 4, fig. 1) longitudinally aligned with the at least one light board (4, fig. 1)  on the planar surface of the fixture (surface of 6, fig. 1).  

Re claim 7: McCanless teaches the additional light board (additional board of 4, fig. 1) is secured spaced apart relation and in parallel orientation (see fig. 1) to the at least one light board (4).  

Re claim 9: McCanless teaches the additional light board (additional board of 4, fig. 1) and the at least one light board (4, fig. 1) are electrically connected (connected to driver, see para [0038]).  

Re claim 10: McCanless fails to teach the at least one light board comprises a dielectric substrate carrying the lights.  
McCurley teaches the at least one light board (117, fig. 1A) comprises a dielectric substrate (plastic, see para [0015]) carrying the lights (115, fig. 1B)
Therefore, in view of McCurley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the at least one light board to be a dielectric material carrying the lights, in order to meet certain standards while maintaining durability [McCurley, 0015].

Re claim 14: McCanless fails to teach the plurality of alternating bosses span over the respective hole.  
McCurley teaches a plurality of alternating bosses (297, fig. 2C) span over the respective hole(hole of 265 and 267, fig. 2C).
Therefore, in view of McCurley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the plurality of alternating bosses to span over the respective hole, in order to increase the contact surface area of the boss to enhance fastening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875